DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/04/2021 regarding the 35 USC 101 rejection have been fully considered but they are not persuasive. The addition of “initiating the epilepsy therapy” does not overcome the previously applied rejection. This step is insignificant, pre-solution activity that is merely defining an environment in which data is gathered and the mental concept of evaluating the data is performed. This is not enough to amount to integration of the judicial exception into a practical application or significantly more than the abstract idea itself.
Applicant’s amendment to include the “consisting of” language technically overcomes the previously applied 35 USC 102 rejection with respect to DiLorenzo. However, the rejection has been modified to a 35 USC 103 rejection in that selecting a particular subset of parameters as the independent variables would have been obvious to one of ordinary skill in the art before the invention was made since each variable was a known predictor/contributor to epilepsy activity and trying different combinations of these variables in a predicative model would have been obvious to try as well as part of an obvious optimization step.
The Examiner also notes the amendments introduce new issues under 35 USC 112(a), written description and 35 USC 112(b), indefiniteness.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claims 1-12, the claim(s) recite(s) the steps of assessing efficacy; selecting dependent and independent variables; quantifying relationships among the variables and performing an action such as reporting the relationship; reporting efficacy; assessing adverse effects; providing a therapy modification recommendation or adjusting therapy. 
Each of these steps, under their broadest reasonable interpretation, encompass performance of these limitations in the mind but for the recitation of generic computer components wherein the steps of assessing and selecting could be mental steps and the quantifying can be a mental assessment or a simple pen-and-paper calculation resulting in a verbal report/recommendation. That is, other than reciting “via the one or more processors”, nothing in the claim preludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the step of “initiating epilepsy therapy” is pre-solution activity that merely establishes an environment in which data is gathered and the mental process is executed. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of initiating epilepsy therapy and using one or more processors to perform the steps. Again, step of “initiating epilepsy therapy” is pre-solution activity that merely establishes an environment in which data is gathered and the mental process is executed. Furthermore, the processor is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving and quantifying data such that it amounts no more than mere instructions to apply the exception using a generic computer component. because Applicant has not recited any elements other than the abstract idea noted above. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of initiating therapy and using a processor to perform the steps amounts pre-solution activity and no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the claims to read “…each independent variable consisting of a therapy parameter, a therapy delivery parameter, a temporal factor, and environmental factor and a patient factor.” Applicant accompanied this amendment with the argument that this amendment “indicates that each of these limitations and only these limitations must be utilized.” However, such a narrow interpretation of the claims is not supported by the originally filed disclosure. Each mention of these parameters in the specification is accompanied by the open-ended term “comprising” and the alternative term “or” (see Abstract; par. [0003, 0004, 0039, 0040, 0066, 0092]). Of particular note is the disclosure of par. [0066] which states “Specific classes of independent variables 320 include, but are not limited to, therapy parameters 322, temporal factors 324, environmental factors 326, and patient factors 328, among others” (emphasis added). The Examiner notes Applicant discloses any number and combination of independent variables can be used and are not intended to be “only” limited to those presently claimed. As such, “consisting of” language fails to have adequate written description support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to read “selecting via the one or more processors a plurality of independent variables, wherein each independent variable consisting of a therapy parameter, a therapy delivery parameter, a temporal factor, an environmental factor, and a patient factor.”
There are a few, disparate interpretations that can be made from this limitation. First, the way the claim is worded, it could be understood that each independent variable is a combination (such as an array) of a therapy parameter, a therapy delivery parameter, a temporal factor, an environmental factor, and a patient factor. Then the plurality of independent variables would be a plurality of these arrays. An alternative interpretation is that the plurality of independent variables is specifically the five variables and only the five variables claimed. A third interpretation is that the plurality of independent variables could be any number of variables x that must be selected from those claimed. In this instance however, it is unclear if every variable must be included in the plurality or could there be two variables (for example) as long as they are one of the variables claimed. It is also unclear using the “consisting of” language if such a list would then indeed be closed as the “plurality” could be any arbitrary number more than the five variables claimed. The metes and bounds are ultimately unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6, 7, 9, 11-14  are rejected under 35 U.S.C. 103(a) as being unpatentable over DiLorenzo (2007/0287931)
Regarding Claims 1, 6, 7, 9, 11 and 12, DiLorenzo discloses a method for assessing the efficacy of applied epilepsy treatment (par. [0025, 0061]) comprising selecting, using device 12, a plurality of dependent variables (e.g. EEG readings, temperature readings, biochemical data, and other physiological signals) relating to a plurality of seizures in a patient (Fig. 2; par. [0065, 0090]); selecting, using device 12, a plurality of independent variables (e.g. patient input data) comprising therapy parameters (i.e. type of applied medications), therapy delivery parameters (dosing of medications), temporal factors (i.e. timing of drug doses), environmental factors and/or patient factors (i.e. patient state or well-being) (Fig. 2; par. [0066, 0095, 0098]); quantifying relationships between dependent and independent variables using classifier 64 (par. [0095, 0098]); and performing an action with an algorithm of system 10 in response to the determined quantified relationships, such as changing therapy, applying therapy, reporting a patient condition, etc. (par. [0104, 0114]). DiLorenzo fails to disclose using the claimed independent variables and only the independent variables as presently claimed and argued. However, DiLorenzo discloses any combination of these variables can be utilized in the predictive model (par. [0095]) which mimics the language from Applicant’s originally filed disclosure, see par. [0040, 0066] of PGPUB 2019/0328262, which is the publication of the present application). Applicant has not asserted any criticality to using only the parameters claimed and has not attributed any unexpected results to using only the variables claimed.
Therefore, the Examiner notes it would have been obvious to one of ordinary skill in the art before the invention was made to try and use the claimed variables and only the claimed variables as inputs to the predictive model since DiLorenzo discloses these parameters and there are a finite number of identified, predictable solutions, each with a reasonable expectation of success. This is a routine optimization problem of finding the best parameters from a known list of parameters to most accurately predict seizure activity.
In regards to Claim 2, DiLorenzo discloses quantifying and ranking the dependent and independent variables as vectors, which are defined by a magnitude and direction. Furthermore, DiLorenzo discloses that the variables can be quantified and ranked as scalars, which are solely defined by a magnitude (par. [0098]).
With regards to Claim 3, DiLorenzo discloses storing in memory the quantified relationships for display and/or future use and discloses storing historical data in memory related to the variables of interest
Regarding Claims 13 and 14, DiLorenzo discloses applying therapy using an electrostimulation generator or drug dispenser (par. [0023, 0074,  0114]).

Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over DiLorenzo (2007/0287931) in view of Kovach et al. (2009/0082640) further in view of Huang et al. “Kernel Based Algorithms for Mining Huge Data Sets “).
Regarding Claims 4 and 5, DiLorenzo discloses using data inputs related to seizure activity to predict a future occurrence of a seizure and to assess the efficacy of applied treatment but does not disclose using the particular dependent variables set forth in the claims. 
However, Kovach discloses that dependent variables such as seizure occurrence, which is a record of seizure frequency (par. [0080]) or seizure duration (par. [0100]), are known parameters to assess efficacy of seizure therapy. Taking known data previously used by a physician to make decisions and integrating it into an automated algorithm to mimic human thought, i.e. machine learning, is an obvious automation step and one of ordinary skill in the art would appreciate that any number of known data inputs that have been established to be indicative of a particular behavior or beneficial to tracking a particular behavior would be a beneficial data point to include in a machine learning algorithm that is designed to predict/track that particular behavior, which in this case would be seizure progression and therapy efficacy.
Additionally, Huang discloses the progression of technology to use machine learning processes in lieu of relying on human decision making due to the increasing amount of data points that can be used to quantify an output and the benefit in speed an robustness that machines have in streamlining the processing of large amounts of data (Preface; pp. 1-4).
In summary, the feature vectors (dependent variables claimed) are not new/previous unknown data points that can be used to track and treat seizures and Applicant has not created any new types of learning algorithms to utilize this data to track and treat seizures. The claims merely replace a process that has been typically done by a physician (see the disclosure of Kovach) with an automated learning/prediction process, which is well-known in the art as machine learning, and in particular supervised machine learning. As such, the claims merely amount to a generic and known automation process for steps previously done manually and or mentally by a human (see also MPEP §2144.04, III).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the DiLorenzo reference to include dependent variables such as seizure occurrence, which is a record of seizure frequency, or seizure duration as taught and suggested by Kovach, and to feed this data to a predictive machine learning algorithm, as taught and suggested by Huang, for the purpose of providing quick, efficient and robust way to automatically predict/track seizure activity and therapy efficacy.

Claims 1 and 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kovach et al. (2009/0082640) in view of McMaster University (WO 2009/103156), herein McMaster.
Regarding Claims 1 and 8-10, Kovach discloses assessing the efficacy of an applied epilepsy therapy (Abstract; par[ 0046]) comprising selecting a plurality of dependent variables (e.g. physiological parameters) relating to a plurality of seizures (par. [0069, 0080]) and selecting a plurality of independent variables such as therapy parameters (type of drug taken), therapy delivery parameters (dosage of drug taken), a temporal factor (time of event), an environmental factor (body temperature) and a patient factor (patient input data), see par. [0073, 0080]). Kovach further discloses that the clinician reviews the variable and their relationships in order to determine the efficacy of treatment (par. [0046, 0081) and then makes therapy recommendations or changes to therapy based on the evaluation (par. [0081]). Kovach is silent regarding using the claimed independent variables and only the independent variables as presently claimed and argued  and is silent regarding automating the quantifying process. 
However, Kovach discloses any combination of these variables can be utilized in the prediction (par. [0080-0081]) which mimics the language from Applicant’s originally filed disclosure, see par. [0040, 0066] of PGPUB 2019/0328262, which is the publication of the present application). Applicant has not asserted any criticality to using only the parameters claimed and has not attributed any unexpected results to using only the variables claimed.
Therefore, the Examiner notes it would have been obvious to one of ordinary skill in the art before the invention was made to try and use the claimed variables and only the claimed variables as predictive factors since Kovach discloses these parameters and there are a finite number of identified, predictable solutions, each with a reasonable expectation of success. This is a routine optimization problem of finding the best parameters from a known list of parameters to most accurately predict seizure activity.
Additionally, McMaster discloses reducing wait times for diagnoses and improving the efficiency and accuracy of prediction and estimation models (pp.1-4) by using linear models (of which linear regression is a subset) (pp. 24-26), which are executed by a computer (i.e. device with a processor). In other words, the automation of diagnostic and estimation procedures in the field of mental and neurological disorders (McMaster, Abstract) is known in the art. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Kovach reference to include a machine learning process that uses linear models, as taught and suggested by McMaster, for the purpose of reducing wait times for diagnoses and improving the efficiency and accuracy of prediction and estimation models.
In regards to Claim 11, Kovach discloses obtaining a body signal, such as an EEG signal (par. [0041]), using a sensor (par. [0069, 0080]).
With regards to Claim 12, Kovach discloses a sensor (e.g. patient programmer 24) that receives input relating to event information 50 (par. [0080]).
In regards to Claims 13 and 14, Kovach discloses applying electrical therapy or drug therapy with a therapy delivery system (par. [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792